Dewey, J.
This action may be maintained, notwithstanding the objection that the whole timber had not been delivered when the action was brought. By the supplemental agreement of 17th February 1858, the contract ceased to be an entire one, and the new contract postponing the performance of a certain portion of the original contract does not prevent the recovery for the timber that is the subject of the present action. For this timber, to the extent that it remains unpaid for, the plaintiff may recover in this action.

Judgment for the plaintiff.